 



Exhibit 10.7
FORM OF
BRANDYWINE REALTY TRUST
RESTRICTED SHARE AWARD
     This is a Restricted Share Award dated as of May 9, 2007, from Brandywine
Realty Trust, a Maryland real estate investment trust (the “Company”) to
___(“Grantee”). Terms used herein as defined terms and not defined herein have
the meanings assigned to them in the Amended and Restated Brandywine Realty
Trust 1997 Long-Term Incentive Plan, as amended from time to time (the “Plan”).
     1. Definitions. As used herein:
          (a) “Award” means the award of Restricted Shares hereby granted.
          (b) “Board” means the Board of Trustees of the Company, as constituted
from time to time.
          (c) “Change of Control” means “Change of Control” as defined in the
Plan.
          (d) “Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor thereto.
          (e) “Committee” means the Committee appointed by the Board in
accordance with Section 2 of the Plan, if one is appointed and in existence at
the time of reference. If no Committee has been appointed pursuant to Section 2,
or if such a Committee is not in existence at the time of reference, “Committee”
means the Board.
          (f) “Date of Grant” means May 9, 2007, the date on which the Company
awarded the Restricted Shares.
          (g) “Disability” means “Disability” as defined in the Plan.
          (h) “Fair Market Value” means “Fair Market Value” as defined in the
Plan.
          (i) “Restricted Period” means, with respect to each Restricted Share,
the period beginning on the Date of Grant and ending on the applicable Vesting
Date for such Restricted Share.
          (j) “Restricted Shares” means the 1,209 Shares which are subject to
vesting and forfeiture in accordance with the terms of this Award.

 



--------------------------------------------------------------------------------



 



          (k) “Rule 16b-3” means Rule 16b-3 promulgated under the 1934 Act, as
in effect from time to time.
          (l) “Share” means a common share of beneficial interest, $.01 par
value per share, of the Company, subject to substitution or adjustment as
provided in Section 3(c) of the Plan.
          (m) “Trustee” means a member of the Board.
          (n) “Vesting Date” means the date on which the restrictions imposed
under Paragraph 3 on a Restricted Share lapse, as provided in Paragraph 4.
     2. Grant of Restricted Shares. Subject to the terms and conditions set
forth herein and in the Plan, the Company hereby grants to Grantee the
Restricted Shares.
     3. Restrictions on Restricted Share. Subject to the terms and conditions
set forth herein and in the Plan, prior to the Vesting Date in respect of
Restricted Shares, Grantee shall not be permitted to sell, transfer, pledge or
assign such Restricted Shares. Share certificates evidencing Restricted Shares
shall be held in custody by the Company until the restrictions thereon have
lapsed. Concurrently herewith, Grantee shall deliver to the Company a share
power, endorsed in blank, relating to the Restricted Shares covered by the
Award. During the Restricted Period, share certificates evidencing Restricted
Shares shall bear a legend in substantially the following form:
THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY ARE
SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE BRANDYWINE
REALTY TRUST AMENDED AND RESTATED 1997 LONG-TERM INCENTIVE PLAN, AS AMENDED, AND
AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND BRANDYWINE REALTY
TRUST. COPIES OF SUCH PLAN AND AGREEMENT ARE ON FILE IN THE PRINCIPAL OFFICES OF
BRANDYWINE REALTY TRUST AND WILL BE MADE AVAILABLE TO ANY SHAREHOLDER WITHOUT
CHARGE UPON REQUEST TO THE SECRETARY OF THE COMPANY.
     4. Lapse of Restrictions for Restricted Shares.
          (a) Subject to the terms and conditions set forth herein and in the
Plan, the restrictions set forth in Paragraph 3 on each Restricted Share that
has not been forfeited as provided in Paragraph 5 shall lapse on the earlier of:
(i) the applicable Vesting Date in respect of such Restricted Share;
(ii) Grantee’s termination of service as a Trustee before the applicable Vesting
Date because of Grantee’s death or Disability; or (iii) upon the occurrence of a
Change of Control.
          (b) Subject to Paragraph 4(a), a Vesting Date for Restricted Shares
subject to the Award shall occur in accordance with the following schedule:

-2-



--------------------------------------------------------------------------------



 



  (i)   One-third of the Restricted Shares will vest on May 9, 2008;     (ii)  
An additional one-third of the Restricted Shares will vest on May 9, 2009;    
(iii)   An additional one-third of the Restricted Shares will vest on May 9,
2010.

     5. Forfeiture of Restricted Shares.
          (a) Subject to the terms and conditions set forth herein, if Grantee
terminates service as a Trustee prior to the Vesting Date for a Restricted Share
for reasons other than death or Disability or a Change of Control, Grantee shall
forfeit any such Restricted Share which has not vested as of such termination of
service. Upon a forfeiture of the Restricted Shares as provided in this
Paragraph 5, the Restricted Shares shall be deemed canceled.
          (b) The provisions of this Paragraph 5 shall not apply to Restricted
Shares as to which the restrictions of Paragraph 3 have lapsed.
     6. Rights of Grantee. During the Restricted Period, with respect to the
Restricted Shares, Grantee shall have all of the rights of a shareholder of the
Company, including the right to vote the Restricted Shares and the right to
receive any distributions or dividends payable on Shares.
     7. Notices. Any notice to the Company under this Award shall be made to:
Brandywine Realty Trust
555 East Lancaster Avenue
Suite 100
Radnor, PA 19087
Attention: Chief Financial Officer
or such other address as may be provided to Grantee by written notice. Any
notice to Grantee under this Award shall be made to Grantee at the address
listed in the Company’s records. All notices under this Award shall be deemed to
have been given when hand-delivered, telecopied or delivered by first class
mail, postage prepaid, and shall be irrevocable once given.
     8. Securities Laws. The Committee may from time to time impose any
conditions on the Restricted Shares as it deems necessary or advisable to ensure
that the Plan satisfies the conditions of Rule 16b-3, and that Shares are issued
and resold in compliance with the Securities Act of 1933, as amended.
     9. Delivery of Shares. Upon a Vesting Date, the Company shall notify
Grantee (or Grantee’s legal representatives, estate or heirs, in the event of
Grantee’s death before a Vesting Date) that the restrictions on the Restricted
Shares have lapsed. Within ten (10) business days of a Vesting Date, the Company
shall, without payment from Grantee for the Restricted Shares, deliver to
Grantee a certificate for the Restricted Shares without any legend or

-3-



--------------------------------------------------------------------------------



 



restrictions, except for such restrictions as may be imposed by the Committee,
in its sole judgment, under Paragraph 8, provided that no certificates for
Shares will be delivered to Grantee until appropriate arrangements have been
made with Company for the withholding of taxes (if any) which may be due with
respect to such Shares. The Company is authorized to cancel a number of Shares
for which the restrictions have lapsed having an aggregate Fair Market Value
equal to the required tax withholdings (if any). The Company may condition
delivery of certificates for Shares upon the prior receipt from Grantee of any
undertakings which it may determine are required to assure that the certificates
are being issued in compliance with federal and state securities laws. The right
to payment of any fractional Shares shall be satisfied in cash, measured by the
product of the fractional amount times the Fair Market Value of a Share on the
Vesting Date, as determined by the Committee.
     10. Award Not to Create Board Entitlement. The Award granted hereunder
shall not confer upon Grantee any right to continue on the Board.
     11. Miscellaneous.
          (a) The address for Grantee to which notice, demands and other
communications are to be given or delivered under or by reason of the provisions
hereof shall be the Grantee’s address as reflected in the Company’s records.
          (b) This Award and all questions relating to its validity,
interpretation, performance and enforcement shall be governed by and construed
in accordance with the laws of Pennsylvania.

              BRANDYWINE REALTY TRUST
 
       
 
  BY:    
 
       
 
            TITLE: President and Chief Executive Officer
 
       
Accepted:
       
 
                 

-4-